DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 16, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 12-14, 16, 21, and 22, claims 12 and 21 recite that the glass fibers of the first glass web layer have a first average fiber diameter F1, and the glass fibers of the second glass web layer have a second average fiber diameter F2; wherein F1 = F2.  Applicants’ specification as originally filed does not appear to recite the aforementioned limitation directed to a comparison of the average fiber diameters in the layers, nor does Applicants’ submissions of 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14, 16, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2007/0017625 to Otaki in view of USPN 6,564,437 to Meng and USPN 4,522,876 to Hiers.
Regarding claims 12-14, 16, 21 and 22, Otaki teaches a glass wool molded product comprising a layered body of glass wools characterized in that the layered body does not contain any binder, the layered body is needlepunched in a direction orthogonal to a longitudinal direction of the wools, and that the wools (short glass fibers) have an average diameter of 3 to 7 µm (Otaki, Abstract, paragraph 0015). Otaki teaches that the density of the first layer and the density of the second layer differ from each other (Id., paragraph 0023).  Otaki teaches that a layered body may comprise an upper layer section having a height and a lower layer section having a height, wherein needlepunching compresses the top layer to another thickness (Id., paragraphs 0066-0069, Figures 8 and 9).  Otaki teaches that the upper layer has a lower compressed thickness and a higher density than the lower layer (Id.).  
Regarding the claimed diameters of the glass fibers, Otaki teaches that the glass fibers have an average diameter of 3 to 7 µm, which overlaps with the claimed range.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, and adjusting and varying the diameters of the fibers, such as within the claimed range, motivated by the desire of forming a conventional glass fiber mat based on the totality of the teachings of the prior art.
Regarding the claimed insulative pack for thermally insulating an enclosed space in a thermal appliance, Otaki suggests that the glass wool molding shows satisfactory characteristics in terms of compression strength, tensile strength, and thermal insulation (Otaki, paragraph 0004).  Alternatively, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Since the prior art combination teaches a substantially similar structure and composition as claimed, for a substantially similar purpose, the invention of the prior art combination appears suitable for the claimed use.

It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, wherein a first and second side are mechanically entangled at different densities and depths, such that the fibers are aligned in either the length or width of the composite, as taught by Meng, motivated by 
Regarding the claimed glass fibers of the first and second glass web layer having the average fiber diameters being equal, Otaki teaches fiber diameters within the claimed range.  Otaki also teaches and suggests that in a layered structured, the layers may have the same average diameter (Otaki, paragraph 0060).  Additionally, Hiers teaches an integral textile composite fabric of non-woven needled textiles fibers which comprises at least one glass fiber layer of laid and needled glass fibers (Hiers, Abstract).  Hiers teaches the glass fiber will not be substantially disturbed during the needling operation (Id., column 9 lines 3-19).  Hiers teaches that since the glass fiber batts tend to be oriented in the direction of manufacture, the cross-laying of two or more glass fiber batts will achieve more random orientation of the glass fibers for better filtration and insulation properties (Id.).  It is reasonable for one of ordinary skill to expect that cross-laying glass fibers into layers having identical average fiber diameters would ensure similar and/or uniform properties throughout the layers.
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, wherein the glass fibers are cross-laid to form the first and second layer, wherein the average fiber diameters of the layers are identical, as suggested by Hiers, motivated by the desire of forming a conventional glass fiber mat having predictably resulting properties, as cross-laying two or more glass fiber batts is known in the insulation art to achieve more random orientation of the glass fibers for better filtration and insulation properties.
Regarding claim 16, the prior art combination teaches an upper layer having a higher density and lower thickness than a lower layer having a lower density and higher thickness.  
Regarding claims 21 and 22, directed to stretching the fibers after the web is formed to be aligned more in the width direction and aligning the fibers before the fibers are formed into a web, it should be noted that the limitations are interpreted as product by process limitation, since the fibers are formed into a web and then further entangled, and there is no indication of aligning the fibers subsequent to entangling, and the fibers are also clearly aligned before forming into the web.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 3964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in .

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otaki in view of Meng, Hiers and USPN 5,871,830 to Miller.
Regarding claims 21 and 22, the teachings of the prior art combination set forth above are incorporated here.  Additionally, the claimed stretching to align the fibers appears to be a product by process limitation.  Alternatively, Miller teaches a needled encapsulated fibrous product which is needled to cause entanglement of the fibrous material (Miller, Abstract). Miller teaches that the fibrous material comprises inorganic material such as glass (Id., column 3 lines 16-31).  Miller teaches that needlepunching subjects the fabrics to a needling process to entangle the fibers, wherein it is difficult to needle fibers because of their loose entanglement with each other (Id., column 1 line 60 to column 2 line 9).  Miller teaches that the fibers are frequently subjected to precursor processing steps, such as carding, to overcome this difficulty, wherein carding aligns the fibers in a generally parallel direction and entangles the fibers, giving the blanket some rigidity or strength (Id.).  Miller teaches that the blanket is subjected to a needling process wherein a majority of the fibers have a generally horizontal direction (Id., column 4 lines 10-28).  Miller teaches that after needling, fibers are oriented both generally horizontally and generally vertically, giving the blanket rigidity and stiffness (Id.).  
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass fiber mat of the prior art combination, wherein fibers are carded or aligned, as taught by Miller, motivated by the desire of forming a .

Response to Arguments
Applicants’ arguments have been considered but are moot based on the new ground of rejection.  However to the extent Applicants’ arguments still apply, they are addressed below.
Applicant's arguments filed November 6, 2020, have been fully considered but they are not persuasive. Applicants argue that Otaki expressly teaches that each layer of glass fibers should have different fiber diameter, and therefore, the modification of the fibers would frustrate the intended purpose of Otaki. Examiner respectfully disagrees.  Although Applicants’ rely on the second embodiment of Otaki, note that the current rejection does not rely on the second embodiment of Otaki.  However, the use of references is not limited to what is described as the invention or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123.  Note that the second embodiment recites that multiple layers may comprise the same fiber diameter, and that neither of the first or third embodiments require any variation in average fiber diameter.  
Additionally, as set forth above, Hiers teaches an integral textile composite fabric of non-woven needled textiles fibers which comprises at least one glass fiber layer of laid and needled glass fibers.  Hiers teaches the glass fiber will not be substantially disturbed during the needling operation.  Hiers teaches that since the glass fiber batts tend to be oriented in the direction of 
It would have been obvious to one of ordinary skill in the glass fiber mat art at the time the invention was made to form the binderless glass wool molded product of Otaki, wherein the glass fibers are cross-laid to form the first and second layer, as suggested by Hiers, motivated by the desire of forming a conventional glass fiber mat having predictably resulting properties, as cross-laying two or more glass fiber batts is known in the insulation art to achieve more random orientation of the glass fibers for better filtration and insulation properties.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786